DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Examiner’s note: it must be noted that the specification does not provide clear guidance as to what figures pertain to what species. As such, it is possible that the Examiner has made minor errors in assigning the Figures to the particular species. Should this prove to be the case, please note the discrepancy in the response to this action and the Examiner will make the necessary correction.
Species E1: the first embodiment of the eccentric mechanism - Figures 3-5
Species E2: the second embodiment of the eccentric mechanism - Figures 6-7.
Species E3: the third embodiment of the eccentric mechanism - Figure 8.

The species are independent or distinct because each sub-species has mutually exclusive features which are viewed as non-obvious wherein such features include the additional counterweight (i.e. E2), and different counterweight arrangements. In addition, these species are not obvious variants of each other based on the current record.

Further, upon election of one of Species, Applicant is required to make an election of one of the following sub-species pertaining to the fan structure:
	sub-species F1: the first embodiment of the fan structure, Figure 9;
	sub-species F2: the second embodiment of the fan structure, Figures 10-11;

The sub-species are independent or distinct because each sub-species has mutually exclusive features which are viewed as non-obvious. For example, the fan structure of F2 comprising an outer ring structure which is used to strengthen the base of the mounting structure whereas F1 does not comprise such ring. In addition, these species are not obvious variants of each other based on the current record.


And further make an election of one of the following sub-species pertaining to the mount structure:
	sub-species M1: the first embodiment of the mounting structure, Figures 12-13;
	sub-species M2: the second embodiment of the mounting structure, Figure 14-1;
	sub-species M3: the third embodiment of the mounting structure, Figure 16;

The species are independent or distinct because each sub-species has mutually exclusive features which are viewed as non-obvious. For example, each mounting structure comprises structurally different supporting sections (i.e. see 811, 711, 71, etc.) In addition, these species are not obvious variants of each other based on the current record.

And lastly make an election of one of the following sub-species pertaining to the weight structure:
	sub-species W1 — the first embodiment of the weight structure, Figures 17-18;
	sub-species W2 — the second embodiment of the weight structure, Figure 19;

The species are independent or distinct because each sub-species has mutually exclusive features which are viewed as non-obvious such as the location and arrangement of the counterweight. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1, 25 and 26 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses, or employing different search strategies or search queries; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issue under 35 U.S.C.101 and/or 35 U.S.C.112, first paragraph).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/23/2022